DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16, 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “a LS signal controlling the variable displacement pump is controlled in fluid communication to and received by a shuttle valve receiving and comparing respective LS signals of the primary and secondary load ports and transmitting a higher pressure of the respective LS signals to and controlling the variable displacement pump.”  This limitation is generally awkward and confusing.  The limitation appears to indicate that a LS signal is 1) controlled in fluid communication to a shuttle valve, 2) received by the shuttle valve.  It is not clear from the language what is “receiving and comparing respective LS signals of the primary and secondary load ports and transmitting a higher pressure of the respective LS signals to and controlling the variable displacement pump”.  
	Claim 13 recites “a spring-loaded first control side of the first pressure maintenance component being additionally pressurized by at least one of the higher pressure of the respective LS signals on an output side of the shuttle valve or an LS pressure branched off from the shuttle valve from the secondary load port.”  It is not clear what is meant by “additionally pressurized” as the claims do not appear to recite another pressurization of the control side.  It is also unclear what is meant by “an LS pressure branched off from the shuttle valve from the secondary load port”.  It is not clear if the pressure LS is branched from the shuttle valve, the secondary load port, or both.  It is noted that the figures appear to show an input branched from LSA (the primary side) upstream the shuttle valve WV, but this appears to be branched off the load signal line LSA and not the secondary load port.	
	Claims 14-15 recite “a spring-loaded first control side of the second pressure maintenance component is additionally pressurized”.  It is not clear what is meant by “additionally pressurized” as the claims do not appear to recite another pressurization of the control side.  
	Claim 18 recites “a tap of an LS signal pressurizing control side of the first pressure maintenance component” which is generally awkward and confusing.
	Claim 22 recites “a check valve is connected in fluid communication to and between a connecting line of the fluid supply lines connected in fluid communication with the outlet of the variable displacement pump and an input the second pressure maintenance component”.  It is unclear of the check valve is connected between a connecting ling and an input of the second pressure maintenance component, or if the check valve is in a connecting line, the connecting line being between the outlet of the pump and the input of the second pressure maintenance component.  The phrase “an input the second pressure maintenance component” is also awkward and confusing.

Allowable Subject Matter
Claims 11, 17, 19-21 and 23-26 are allowed.
Claims 12-16, 18 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK